t c summary opinion united_states tax_court pardeep singh petitioner v commissioner of internal revenue respondent docket no 15375-15s filed date pardeep singh pro_se tyson r smith and thomas r mackinson for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in additions to tax to and accuracy- related penalties on petitioner’s federal_income_tax for and addition_to_tax year deficiency sec_6651 sec_6662 penalty dollar_figure dollar_figure dollar_figure big_number big_number after concessions by the parties the issues for decision are unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar respondent concedes that petitioner is entitled to deductions on schedules c profit or loss from business for car and truck expenses of dollar_figure and dollar_figure for and respectively petitioner is entitled to a schedule c deduction for utilities expenses of dollar_figure for and petitioner’s state_income_tax refund of dollar_figure is not includable in his taxable_income for petitioner concedes that he is not entitled to schedule c deductions for meals and entertainment_expenses of dollar_figure and dollar_figure for and respectively not entitled to a schedule c deduction for travel_expenses of dollar_figure for not entitled to a schedule c deduction for the remaining utilities expenses of dollar_figure for and liable for additions to tax under sec_6651 for and both parties agree that petitioner’s self-employment_tax and self- employment_tax deduction for the years in issue will be adjusted on account of continued whether petitioner is entitled to home mortgage interest deductions of dollar_figure and dollar_figure that he claimed on schedules a itemized_deductions for and respectively whether petitioner is entitled to a mortgage points deduction of dollar_figure that he claimed on schedule a for and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for and background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and the accompanying exhibits petitioner resided in the state of california at the time that the petition was filed with the court in petitioner and his wife purchased a single-family home in belmont california belmont property and resided there until it was sold in date continued the foregoing concessions petitioner financed the purchase of the belmont property with a 30-year mortgage with washington mutual bank for dollar_figure at some point petitioner took out a second mortgage on the belmont property with thaler investment in petitioner refinanced both mortgages on the belmont property with a dollar_figure mortgage from an unrelated private lender that was reflected in the borrower final closing statement and the deed_of_trust the loan accrued interest at the rate of per annum with interest only payments for an indefinite period petitioner’s monthly payment was dollar_figure in the late 2000s petitioner experienced financial problems but was able in to make loan repayments of dollar_figure to an agent of the private lender thereafter in date petitioner received a collection notice notifying him that his loan repayments were in arrears by monthly payments and that he was subject_to late payment charges and other fees later in after receiving the collection notice petitioner made four payments totaling dollar_figure including late payment charges and other fees directly to the private lender petitioner self-prepared and filed hi sec_2011 and sec_2012 federal_income_tax returns on hi sec_2011 schedule a petitioner claimed as relevant itemized_deductions of dollar_figure for home mortgage interest and dollar_figure for mortgage points on hi sec_2012 schedule a petitioner claimed as relevant an itemized_deduction of dollar_figure for home mortgage interest on date respondent sent petitioner a notice_of_deficiency as relevant respondent disallowed the home mortgage interest deductions for and as well as the deduction for mortgage points for additionally respondent determined that petitioner was liable for accuracy-related_penalties under sec_6662 for and on the basis of both negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax in response to the notice_of_deficiency petitioner filed a timely petition for redetermination with the court discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that those determinations are erroneous rule a 290_us_111 deductions are allowed solely as a matter of legislative grace and the taxpayer bears the burden of proving his or her entitlement to them rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs i home mortgage interest as a general_rule a taxpayer may claim a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 indebtedness means an unconditional and legally enforceable obligation for the payment of money 115_f2d_856 3d cir aff’g 41_bta_319 68_tc_792 sec_163 prohibits an individual taxpayer from deducting personal_interest paid_or_accrued during the taxable_year one of the limited exceptions to this general_rule permits individuals to deduct qualified_residence_interest sec_163 qualified_residence_interest is interest_paid or accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness with respect to any qualified_residence of the taxpayer see sec_163 a qualified_residence includes a taxpayer’s principal_residence sec_163 the parties do not dispute that the belmont property was petitioner’s qualified_residence at all relevant times or that the home mortgage interest payments constituted qualified_residence_interest instead the disagreement between the parties focuses on whether petitioner has adequately substantiated his home mortgage interest payments for the years in issue petitioner contends that he is entitled to deductions for home mortgage interest of dollar_figure and dollar_figure for and respectively respondent contends that petitioner has failed to substantiate that he paid home mortgage interest in the amounts claimed we find petitioner’s copies of cashier’s checks and canceled checks corroborated by the borrower final closing statement and petitioner’s testimony to be credible_evidence that petitioner paid home mortgage interest during the years in issue accordingly we conclude that petitioner has substantiated payment of dollar_figure and dollar_figure for this expense for and respectively and is thus entitled to home mortgage interest deductions in those amounts ii mortgage points prepaid finance_charges to the extent such charges represent interest on a loan are generally deductible over the life of the loan sec_461 the term points refers to a fee equal to a percentage of the total loan generally paid to the lending institution to lower the interest rate generally points are considered prepaid_interest kelly v commissioner tcmemo_1991_605 in petitioner paid more than dollar_figure to the private lender but he claimed only dollar_figure as mortgage interest on his return for that year the court is not convinced that any greater amount constitutes qualified_residence_interest for sec_461 requires a cash_basis taxpayer to amortize prepaid_interest over the life of the loan just as if the taxpayer were on the accrual_method of accounting id however sec_461 provides an exception that allows a taxpayer to deduct the payment of certain points if they were paid in connection with the purchase or improvement of and secured_by the principal_residence of the taxpayer sec_461 points paid when the taxpayer refinances indebtedness on a personal_residence to obtain a lower interest rate however generally are not incurred in connection with the purchase or improvement of the taxpayer’s residence such points are not immediately deductible and must be amortized see kelly v commissioner tcmemo_1991_605 petitioner did not introduce any evidence to demonstrate and the record does not indicate that his refinancing was in connection with the purchase or improvement of his personal_residence therefore petitioner is not entitled to deduct mortgage points of dollar_figure for petitioner is also not entitled to amortize the points for or for that matter for because the loan from the private lender was for an indefinite period see sec_461 whether petitioner is entitled to deduct the points in full for the year in which the belmont property was sold and the loan to the private lender was paid is a matter not properly before the court iii accuracy-related_penalty as relevant herein sec_6662 and b and imposes a penalty equal to of the amount of any underpayment attributable to either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 regarding negligence and d regarding substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 by definition an understatement generally is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code see sec_6662 sec_1_6662-3 income_tax regs with respect to a taxpayer’s liability for the penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to produce sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner satisfies the burden of production the taxpayer must produce persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite higbee v commissioner t c pincite respondent established that petitioner failed to maintain adequate_records fully substantiating all of the expenses underlying the deductions claimed on hi sec_2011 and sec_2012 returns accordingly respondent has satisfied his burden of production sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs the decision whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor in so deciding is the extent of the taxpayer’s effort to assess the proper tax_liability id a petitioner did not introduce any persuasive evidence that he was entitled to more than dollar_figure of the home mortgage interest_deduction that he claimed for petitioner also failed to make a reasonable attempt to comply with applicable provisions of the internal_revenue_code by claiming the dollar_figure deduction for mortgage points for that year furthermore petitioner failed to explain his conceded schedule c deductions see supra note therefore to that extent we sustain respondent’s determination that petitioner is liable for the accuracy-related_penalty for b petitioner adequately substantiated the expenses underlying his home mortgage interest_deduction for but he failed to provide an explanation for the schedule c deductions that he conceded therefore to that extent petitioner has not shown that he exercised reasonable care and acted in good_faith with respect to the underpayment of income_tax for to reflect the foregoing decision will be entered under rule
